UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	April 30, 2017 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/17 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (2.0%) Boeing Co. (The) 95,000 $17,558,850 Northrop Grumman Corp. 51,200 12,593,152 TransDigm Group, Inc. (S) 30,000 7,401,900 Airlines (1.5%) American Airlines Group, Inc. (S) 103,000 4,389,860 Southwest Airlines Co. 295,300 16,601,766 United Continental Holdings, Inc. (NON) 91,800 6,445,278 Auto components (0.9%) Goodyear Tire & Rubber Co. (The) 211,400 7,659,022 Lear Corp. 68,700 9,800,742 Banks (8.0%) Bank of America Corp. 1,635,942 38,182,886 Citigroup, Inc. 506,017 29,915,725 Fifth Third Bancorp 267,939 6,545,750 JPMorgan Chase & Co. 771,373 67,109,451 Regions Financial Corp. 798,300 10,976,625 Beverages (2.3%) Dr. Pepper Snapple Group, Inc. 153,484 14,066,809 PepsiCo, Inc. 250,400 28,365,312 Biotechnology (4.0%) Alexion Pharmaceuticals, Inc. (NON) 53,900 6,887,342 Amgen, Inc. 153,194 25,019,644 Biogen, Inc. (NON) 54,800 14,862,308 Celgene Corp. (NON) 105,000 13,025,250 Gilead Sciences, Inc. 179,200 12,284,160 United Therapeutics Corp. (NON) 25,500 3,205,350 Building products (0.5%) Johnson Controls International PLC 231,232 9,612,314 Capital markets (4.4%) AllianceBernstein Holding LP 79,900 1,829,710 Ameriprise Financial, Inc. 71,600 9,154,060 E*Trade Financial Corp. (NON) 180,000 6,219,000 Goldman Sachs Group, Inc. (The) 130,700 29,250,660 KKR & Co. LP 459,700 8,725,106 Morgan Stanley 413,800 17,946,506 State Street Corp. 113,300 9,505,870 Chemicals (1.5%) Albemarle Corp. 88,400 9,627,644 Dow Chemical Co. (The) 155,843 9,786,940 E. I. du Pont de Nemours & Co. 79,200 6,316,200 Sociedad Quimica y Minera de Chile SA ADR (Chile) 94,700 3,366,585 Commercial services and supplies (0.6%) Republic Services, Inc. 122,800 7,735,172 Stericycle, Inc. (NON) 52,500 4,480,350 Communications equipment (1.7%) Cisco Systems, Inc. 960,900 32,737,863 Construction and engineering (0.1%) Quanta Services, Inc. (NON) 76,100 2,696,984 Construction materials (0.4%) Forterra, Inc. (NON) 398,232 7,661,984 Consumer finance (1.2%) Capital One Financial Corp. 133,400 10,722,692 Discover Financial Services 202,000 12,643,180 Diversified financial services (0.6%) Capitol Acquisition Corp. III (Units) (NON) 179,750 2,049,150 Easterly Acquisition Corp. (NON) 736,300 7,326,185 Gores Holdings II, Inc. (Units) (NON) 225,000 2,322,000 Diversified telecommunication services (1.3%) AT&T, Inc. 627,352 24,861,960 Electric utilities (1.2%) Edison International 66,600 5,326,002 Entergy Corp. 92,800 7,076,928 Exelon Corp. 275,700 9,547,491 Electrical equipment (0.5%) Rockwell Automation, Inc. 63,500 9,991,725 Energy equipment and services (1.1%) Baker Hughes, Inc. 187,411 11,126,591 Nabors Industries, Ltd. 257,700 2,664,618 Select Energy Services Class A (F) (NON) 390,557 5,402,575 Select Energy Services Class A (New York Stock Exchange) (NON) 99,455 1,528,623 Equity real estate investment trusts (REITs) (1.0%) Armada Hoffler Properties, Inc. (R) 531,044 7,572,687 Easterly Government Properties, Inc. (R) (S) 536,744 10,799,289 Food and staples retail (4.0%) CVS Health Corp. 144,510 11,913,404 Wal-Mart Stores, Inc. 318,400 23,937,312 Walgreens Boots Alliance, Inc. 330,262 28,580,873 Whole Foods Market, Inc. 288,400 10,489,108 Food products (1.4%) Campbell Soup Co. 206,300 11,870,502 Kraft Heinz Co. (The) 87,000 7,863,930 Tyson Foods, Inc. Class A 112,000 7,197,120 Gas utilities (0.3%) UGI Corp. 94,800 4,755,168 Health-care equipment and supplies (2.1%) Baxter International, Inc. 239,900 13,357,632 Becton Dickinson and Co. 69,300 12,957,021 C.R. Bard, Inc. 15,500 4,765,940 Danaher Corp. 96,300 8,024,679 Health-care providers and services (3.2%) Aetna, Inc. 95,200 12,858,664 Anthem, Inc. 57,800 10,282,042 Cardinal Health, Inc. 45,100 3,273,809 Express Scripts Holding Co. (NON) 151,200 9,274,608 HCA Holdings, Inc. (NON) 129,300 10,888,353 McKesson Corp. 93,200 12,888,628 Hotels, restaurants, and leisure (1.4%) Del Taco Restaurants, Inc. (NON) (S) 286,340 3,765,371 Las Vegas Sands Corp. 82,400 4,860,776 Penn National Gaming, Inc. (NON) 306,893 5,671,383 Playa Hotels & Resorts NV (NON) 360,718 3,747,860 Wyndham Worldwide Corp. 84,300 8,034,633 Household durables (0.7%) New Home Co., Inc. (The) (NON) 200,147 2,333,714 PulteGroup, Inc. 466,200 10,568,754 Independent power and renewable electricity producers (0.4%) NRG Energy, Inc. 445,500 7,528,950 Industrial conglomerates (1.4%) General Electric Co. 902,600 26,166,374 Insurance (2.0%) Admiral Group PLC (United Kingdom) 75,608 1,969,320 American International Group, Inc. 151,850 9,249,184 Assured Guaranty, Ltd. 146,700 5,593,671 Hartford Financial Services Group, Inc. (The) 144,900 7,007,364 Lincoln National Corp. 141,000 9,296,130 Prudential Financial, Inc. 44,200 4,730,726 Internet and direct marketing retail (1.2%) Amazon.com, Inc. (NON) 23,200 21,459,768 FabFurnish GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 46 38 Global Fashion Group SA (acquired 8/2/13, cost $1,535,904) (Private) (Brazil) (F) (RES) (NON) 36,256 323,966 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 19 New Middle East Other Assets GmbH (acquired 8/2/13, cost $12) (Private) (Brazil) (F) (RES) (NON) 9 7 Internet software and services (4.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 38,600 4,458,300 Alphabet, Inc. Class A (NON) 19,200 17,750,784 Alphabet, Inc. Class C (NON) 50,894 46,107,928 Facebook, Inc. Class A (NON) 126,000 18,931,500 MiX Telematics, Ltd. ADR (South Africa) (S) 152,333 962,745 IT Services (2.4%) Conduent, Inc. (NON) 207,000 3,376,170 DXC Technology Co. (NON) 192,326 14,489,841 IBM Corp. 94,800 15,195,492 MasterCard, Inc. Class A 96,600 11,236,512 Machinery (1.4%) Ingersoll-Rand PLC 141,000 12,513,750 Parker Hannifin Corp. 58,700 9,438,960 Trinity Industries, Inc. 133,896 3,601,802 Media (3.4%) CBS Corp. Class B (non-voting shares) 201,200 13,391,872 Charter Communications, Inc. Class A (NON) 12,838 4,431,164 Comcast Corp. Class A 730,600 28,632,214 DISH Network Corp. Class A (NON) 114,300 7,365,492 Live Nation Entertainment, Inc. (NON) 297,400 9,564,384 Metals and mining (1.0%) ArcelorMittal ADR (France) (NON) (S) 594,800 4,639,440 Freeport-McMoRan, Inc. (Indonesia) (NON) 440,700 5,618,925 Nucor Corp. 138,500 8,494,205 Mortgage real estate investment trusts (REITs) (0.3%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 216,906 4,754,580 Multiline retail (0.8%) Macy's, Inc. 179,000 5,230,380 Target Corp. 164,400 9,181,740 Oil, gas, and consumable fuels (5.7%) Anadarko Petroleum Corp. 220,900 12,595,718 Cheniere Energy, Inc. (NON) 47,600 2,158,660 ConocoPhillips 340,200 16,298,982 Enterprise Products Partners LP 380,400 10,392,528 EOG Resources, Inc. 53,100 4,911,750 Exxon Mobil Corp. 236,025 19,271,441 Kimbell Royalty Partners LP (NON) 266,172 5,035,974 Marathon Oil Corp. 342,100 5,087,027 Noble Energy, Inc. 196,900 6,365,777 Plains GP Holdings LP Class A 122,119 3,635,483 Royal Dutch Shell PLC ADR Class A (United Kingdom) (S) 121,191 6,324,958 Scorpio Tankers, Inc. 694,900 3,057,560 Suncor Energy, Inc. (Canada) 150,600 4,722,816 Valero Energy Corp. 138,700 8,961,407 Pharmaceuticals (5.0%) Eli Lilly & Co. 133,100 10,922,186 Jazz Pharmaceuticals PLC (NON) 46,411 7,392,344 Johnson & Johnson 303,100 37,423,757 Merck & Co., Inc. 288,100 17,957,273 Pfizer, Inc. 579,226 19,647,346 Professional services (0.2%) ManpowerGroup, Inc. 39,300 3,968,514 Real estate management and development (0.7%) CBRE Group, Inc. Class A (NON) 200,500 7,179,905 Kennedy-Wilson Holdings, Inc. 287,900 5,873,160 Road and rail (0.7%) Norfolk Southern Corp. 119,900 14,087,051 Semiconductors and semiconductor equipment (4.3%) Analog Devices, Inc. 96,400 7,345,680 Applied Materials, Inc. 340,400 13,823,644 Intel Corp. 490,000 17,713,500 Lam Research Corp. 89,300 12,935,105 Qorvo, Inc. (NON) 91,200 6,204,336 Qualcomm, Inc. 250,900 13,483,366 Texas Instruments, Inc. 124,200 9,834,156 Software (5.2%) Dell Technologies, Inc. Class V (NON) 161,825 10,860,076 Microsoft Corp. 1,045,000 71,540,700 Oracle Corp. 356,534 16,029,769 Specialty retail (3.5%) American Eagle Outfitters, Inc. (S) 175,100 2,467,159 Best Buy Co., Inc. 213,100 11,040,711 Carvana Co. (NON) 103,541 1,553,115 Gap, Inc. (The) 239,000 6,261,800 Home Depot, Inc. (The) 138,100 21,557,410 Lowe's Cos., Inc. 169,700 14,404,136 Ross Stores, Inc. 136,900 8,898,500 Technology hardware, storage, and peripherals (5.3%) Apple, Inc. 510,669 73,357,603 Hewlett Packard Enterprise Co. 460,592 8,580,829 HP, Inc. 479,492 9,024,039 NCR Corp. (NON) 87,500 3,609,375 Xerox Corp. 728,500 5,237,915 Trading companies and distributors (0.3%) United Rentals, Inc. (NON) 52,200 5,724,252 Wireless telecommunication services (0.7%) T-Mobile US, Inc. (NON) 191,400 12,875,478 Total common stocks (cost $1,497,075,479) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value American Tower Corp. $5.50 cv. pfd. (R) 37,928 $4,390,166 Iridium Communications, Inc. 7.00% cv. pfd. (S) 27,936 3,275,496 Total convertible preferred stocks (cost $6,586,400) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $2,655,000 $3,249,056 Total convertible bonds and notes (cost $2,655,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Easterly Acquisition Corp. 7/29/20 $11.50 368,150 $110,445 Playa Hotels & Resorts NV 3/10/22 11.50 360,718 277,753 Total warrants (cost $455,052) SHORT-TERM INVESTMENTS (3.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.05% (AFF) 35,450,150 $35,450,150 Putnam Short Term Investment Fund 0.87% (AFF) 20,183,261 20,183,261 Total short-term investments (cost $55,633,411) TOTAL INVESTMENTS Total investments (cost $1,562,405,342) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,883,933,677. (b) The aggregate identified cost on a tax basis is $1,561,775,632, resulting in gross unrealized appreciation and depreciation of $425,481,060 and $65,319,287, respectively, or net unrealized appreciation of $360,161,773. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $324,030, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $38,099,275 $299,179,823 $301,828,948 $209,804 $35,450,150 Putnam Short Term Investment Fund** 19,934,860 207,909,207 207,660,806 124,974 20,183,261 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $35,450,150, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $34,440,533. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $221,882,100 $— $324,030 Consumer staples 144,284,370 — — Energy 124,139,913 5,402,575 — Financials 313,025,531 — — Health care 267,198,336 — — Industrials 175,008,054 — — Information technology 444,827,228 — — Materials 55,511,923 — — Real estate 31,425,041 — — Telecommunication services 37,737,438 — — Utilities 34,234,539 — — Total common stocks Convertible bonds and notes — 3,249,056 — Convertible preferred stocks — 7,665,662 — Warrants 388,198 — — Short-term investments 20,183,261 35,450,150 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $388,198 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: June 27, 2017
